FIRST AMENDMENT AGREEMENT

This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 31st day of
March, 2009 among:

(a) CORE MOLDING TECHNOLOGIES, INC., a Delaware corporation (“Core Molding”);

(b) CORECOMPOSITES DE MEXICO, S. DE R.L. DE C.V., a sociedad de responsabilidad
limitada de capital variable organized under the laws of Mexico (“Core Mexico”
and, together with Core Molding, collectively, “Borrowers” and, individually,
each a “Borrower”);

(c) the Lenders, as defined in the Credit Agreement, as hereinafter defined; and

(d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner and
administrative agent for the Lenders under the Credit Agreement (“Agent”).

WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of December 9, 2008, that provides, among other things, for
loans and letters of credit aggregating Thirty-Four Million Eleven Thousand
Fifty-Six and 15/100 Dollars ($34,011,056.15), all upon certain terms and
conditions (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”);

WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit Agreement
to modify certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrowers, Agent and the Lenders
agree as follows:

1. Amendment to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to delete the definitions of “Applicable Margin”, “Base Rate”,
“Commitment Period”, “Consolidated EBITDA”, “Consolidated Fixed Charges”, “Daily
LIBOR Rate”, “Eurodollar Rate”, “Mexican Line Conversion Date” and “Project
Completion Date” therefrom and to insert in place thereof, respectively, the
following:

“Applicable Margin” means:

(a) for the period from the Closing Date through March 30, 2009, (i) one hundred
seventy-five (175.00) basis points for Eurodollar Loans, (ii) one hundred
seventy-five (175.00) basis points for Daily LIBOR Loans, and (iii) zero (0.00)
basis points for Base Rate Loans;

(b) for the period from March 31, 2009 through August 31, 2009, (i) four hundred
(400.00) basis points for Eurodollar Loans, (ii) four hundred (400.00) basis
points for Daily LIBOR Loans, and (iii) three hundred (300.00) basis points for
Base Rate Loans; and

(c) commencing with the Consolidated financial statements of Core Molding for
the fiscal quarter ending June 30, 2009, the number of basis points (depending
upon whether Loans are Eurodollar Loans, Daily LIBOR Loans or Base Rate Loans)
set forth in the following matrix, based upon the result of the computation of
the Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on September 1, 2009 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:

                  Applicable Basis   Applicable Basis   Applicable Basis    
Points for Daily   Points for   Points for Leverage Ratio   LIBOR Loans  
Eurodollar Loans   Base Rate Loans
Greater than 2.25
to 1.00
 
400.00  
400.00  
300.00
 
           
Less than or equal
to 2.25 to 1.00
 
375.00  
375.00  
275.00
 
           

After September 1, 2009, changes to the Applicable Margin shall be effective on
the first day of each fiscal quarter following the date upon which Agent should
have received, pursuant to Section 5.3(a) hereof, the Consolidated financial
statements of Core Molding (provided that, if the internal financial statements
required by Section 5.3(a) hereof are not consistent with the audited financial
statements required by Section 5.3(b) hereof, the Applicable Margin shall be
retroactively adjusted upon receipt of the audited statements). The above matrix
does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of Agent and the Lenders to charge the Default Rate, or the
rights and remedies of Agent and the Lenders pursuant to Articles VII and VIII
hereof. Notwithstanding anything herein to the contrary, (i) during any period
when Borrowers shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to Agent in the Compliance Certificate is shown to be
inaccurate (regardless of whether this Agreement or the Commitment is in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Margin Period”) than the Applicable Margin applied for such
Applicable Margin Period, then (A) Borrowers shall immediately deliver to Agent
a corrected Compliance Certificate for such Applicable Margin Period, (B) the
Applicable Margin shall be determined based on such corrected Compliance
Certificate, and (C) Borrowers shall immediately pay to Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.

“Base Rate” means:

(a) other than as set forth in subsection (b) below, a rate per annum equal to
the highest of (i) the Prime Rate, (ii) one-half of one percent (.50%) in excess
of the Federal Funds Effective Rate, or (iii) two percent (2%) in excess of the
Eurodollar Rate for loans with an Interest Period of one month; and

(b) with respect to the Mexican Loan, a rate per annum equal to the higher of
(i) the prime rate reported in The Wall Street Journal (or the average prime
rate if a high and a low prime rate are reported therein), or (ii) two percent
(2%) in excess of the Daily LIBOR Rate applicable to the Mexican Loan.

“Commitment Period” means (a) with respect to the Revolving Credit Commitment,
the period from the Closing Date to April 30, 2010, (b) with respect to the
Capex Draw Commitment, the period from the Closing Date to the Capex Conversion
Date, (c) with respect to the Mexican Loan Commitment, the period from the
Closing Date to the Mexican Line Conversion Date, and (d) with respect to the
IDRB Letter of Credit Commitment, the period from the Closing Date to April 17,
2014, or, in the case of each (a), (b), (c) and (d), such earlier date on which
the Commitment shall have been terminated pursuant to Article VIII hereof.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, (a) Consolidated Net Earnings for such period
plus, without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Charges, (iv) reasonable non-recurring non-cash losses not incurred
in the ordinary course of business, (v) non-cash compensation expenses
recognized under Statement of Financial Accounting Standards 123R in connection
with Core Molding’s equity incentive stock option plan and restricted stock
grants; and (vi) transition and relocation costs incurred in construction of the
Mexican Project (up to an aggregate amount not to exceed Three Million Two
Hundred Thousand Dollars ($3,200,000) from September 1, 2008 through July 31,
2009); minus, (b) to the extent included in Consolidated Net Earnings for such
period, non-recurring gains not incurred in the ordinary course of business.

“Consolidated Fixed Charges” means, for any period, on a Consolidated basis and
in accordance with GAAP, the aggregate, without duplication, of (a) Consolidated
Interest Expense (including, without limitation, the “imputed interest” portion
of Capitalized Lease Obligations, synthetic leases and asset securitizations, if
any, but excluding any measure of ineffectiveness related to interest rate swaps
and amortization of loan origination and issuance costs), (b) Consolidated
Income Tax Expense, (c) scheduled principal payments of long-term Consolidated
Funded Indebtedness (other than scheduled principal payments of the Mexican Loan
that were prepaid by Core Molding or any of its Subsidiaries one year (or
longer) prior to the due date of such principal payment), (d) Capital
Distributions, and (e) Consolidated Unfunded Capital Expenditures; provided
that, for the purposes of calculating the Fixed Charge Coverage Ratio, on and
after the Capital Expenditure Modification Date, Consolidated Unfunded Capital
Expenditures shall be deemed to be Two Million Dollars ($2,000,000) for the most
recently completed four fiscal quarters of Core Molding.

“Daily LIBOR Rate” means, for any Daily Interest Period:

(a) with respect to a Daily LIBOR Loan that is a Revolving Loan or a Swing Loan,
a rate per annum equal to the greater of (i) the per annum rate of interest
(rounded upwards, if necessary, to the nearest 1/16th of 1%) at which,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) as of approximately 11:00 A.M.
(London time) two Business Days prior to the beginning of such Daily Interest
Period, Dollar deposits in immediately available funds in an amount comparable
to such Loan and with a maturity of one day are offered to the prime banks by
leading banks in the London interbank market, and (ii) one and one-half percent
(1.50%); and

(b) with respect to a Daily LIBOR Loan that is the Mexican Loan, a rate per
annum equal to the greater of (i) the per annum the rate of interest, as of
approximately 11:00 A.M. (London time) two Business Days prior to such date as
the rate in the London interbank market for Dollar deposits in immediately
available funds in an amount comparable to such Loan and with a maturity of one
day are offered to the prime banks by leading banks in the London interbank
market, and (ii) one and one-half percent (1.50%).

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the greater of (a) the quotient obtained by
dividing (i) the rate of interest, determined by Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
as of approximately 11:00 A.M. (London time) two Business Days prior to the
beginning of such Interest Period pertaining to such Eurodollar Loan, as listed
on British Bankers Association Interest Rate LIBOR 01 or 02 as provided by
Reuters or Bloomberg (or, if for any reason such rate is unavailable from
Reuters or Bloomberg, from any other similar company or service that provides
rate quotations comparable to those currently provided by Reuters or Bloomberg)
as the rate in the London interbank market for Dollar deposits in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Eurodollar Rate shall be the average of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to
Agent (or an affiliate of Agent, in Agent’s discretion) by prime banks in any
Eurodollar market reasonably selected by Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (ii) 1.00 minus the Reserve Percentage, and (b) one and one-half
percent (1.50%).

“Mexican Line Conversion Date” means August 15, 2009.

“Project Completion Date” means August 15, 2009, subject to extension pursuant
to Section 5.28(a) hereof.

2. Amendment to Permitted Foreign Subsidiary Loans and Investments Definition.
The Permitted Foreign Subsidiary Loans and Investments definition is hereby
amended to delete subpart (d) therefrom and to insert in place thereof the
following:

(d) any investment or loan by Core Molding or a Domestic Subsidiary in or to, or
guaranty (excluding the guaranty set forth in Article X hereof) from Core
Molding or a Domestic Subsidiary of Indebtedness of, Core Mexico, made after the
Closing Date, (i) for the period from the Closing Date through December 31,
2009, up to the aggregate amount not to exceed Twelve Million Dollars
($12,000,000) at any time outstanding, and (ii) in addition, so long as Core
Mexico shall have fully drawn the Mexican Loan prior to the Mexican Line
Conversion Date and the Mexican Loan is not prepaid (excluding scheduled
principal payments), during each fiscal year of Core Molding commencing after
December 31, 2009, Core Molding may increase the aggregate amount outstanding by
up to Three Million Dollars ($3,000,000) per year;

3. Additions to Definitions. Article I of the Credit Agreement is hereby amended
to add the following new definitions thereto:

“First Amendment Effective Date” means March 31, 2009.

4. Amendment to IDRB Letter of Credit. Section 2.6(c) of the Credit Agreement is
hereby amended to delete subparts (i) and (ii) therefrom and to insert in place
thereof, respectively, the following:

(i) pay to Agent, for the pro rata benefit of the Lenders, a non-refundable
letter of credit fee from the Closing Date through the last day of the
Commitment Period applicable to the IDRB Letter of Credit, which shall be paid
monthly in arrears, on each Regularly Scheduled Payment Date, at a rate per
annum equal to (A) (i) for the period from the Closing Date through April 16,
2009, seventy-five (75.00) basis points, and (2) on April 17, 2009 and
thereafter, three hundred (300.00) basis points, multiplied by (B) the IDRB
Letter of Credit Commitment, as such amount is reduced on a quarterly basis in
accordance with the terms of the IDRB Documents;

(ii) [Reserved]; and

5. Amendment to Interest. Section 2.7 of the Credit Agreement is hereby amended
to delete subsections (c) and (g) therefrom and to insert in place thereof,
respectively, the following:

(c) Term Loan.

(i) Base Rate Loan. With respect to any portion of the Term Loan that is a Base
Rate Loan, Core Molding shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing April 1, 2009, and continuing on each Regularly Scheduled Payment
Date thereafter and at the maturity thereof, at a rate per annum equal to three
hundred (300.00) basis points in excess of the Base Rate from time to time in
effect.

(ii) Eurodollar Loans. With respect to any portion of the Term Loan that is a
Eurodollar Loan, Core Molding shall pay interest on the unpaid principal amount
of such Eurodollar Loan outstanding from time to time, fixed in advance on the
first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto, at a rate per annum equal to four hundred
(400.00) basis points in excess of the Eurodollar Rate). Interest on such
Eurodollar Loan shall be payable on each Interest Adjustment Date with respect
to an Interest Period. Notwithstanding anything in this Agreement to the
contrary, all Eurodollar Loans that are a portion of the Term Loan shall have an
Interest Period of one month.

(g) [Reserved.]

6. Amendment to Post-Closing Conditions. Section 4.3 of the Credit Agreement is
hereby amended to delete subsection (d) therefrom and to insert in place thereof
the following:

(d) Title Insurance for the Mexican Real Property. No later than April 13, 2009,
with respect to the Mexican Real Property, Borrowers shall have delivered to
Agent copies of the title insurance, in form and substance satisfactory to
Agent, obtained by Core Mexico on the acquisition of the land for the Mexican
Project and original insurance certificate appointing Agent, for the benefit of
the Lenders, as first loss payee thereunder.

7. Amendment to Financial Covenants. Section 5.7 of the Credit Agreement is
hereby amended to delete subsection (a) therefrom and to insert in place thereof
the following:

(a) Leverage Ratio. Borrowers shall not suffer or permit at any time the
Leverage Ratio to exceed (i) 3.00 to 1.00 on the Closing Date through June 29,
2009, (ii) 3.20 to 1.00 on June 30, 2009 through September 29, 2009, (iii) 3.40
to 1.00 on September 30, 2009 through December 30, 2009, (iv) 3.20 to 1.00 on
December 31, 2009 through March 30, 2010, and (v) 3.00 to 1.00 on March 31, 2010
and thereafter.

8. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrowers shall:

(a) execute and deliver to Agent, for its sole benefit, the First Amendment
Agent Fee Letter, and pay to Agent the fees stated therein;

(b) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgement and Agreement; and

(c) pay all legal fees and expenses of Agent in connection with this Amendment.

9. Representations and Warranties. Borrowers hereby represent and warrant to
Agent and the Lenders that (a) Borrowers have the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of Borrowers
or any law applicable to Borrowers or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrowers; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the First Amendment Effective Date as
if made on the First Amendment Effective Date, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true an correct in all
material respects as of such earlier date); (f) Borrowers are not aware of any
claim or offset against, or defense or counterclaim to, Borrowers’ obligations
or liabilities under the Credit Agreement or any Related Writing; and (g) this
Amendment constitutes a valid and binding obligation of Borrowers in every
respect, enforceable in accordance with its terms.

10. No Course of Dealing. Borrowers acknowledge and agree that this Amendment is
not intended, nor shall it, establish any course of dealing with respect to the
various provisions amended herein, or otherwise, among Borrowers, Agent and the
Lenders that is inconsistent with the express terms of the Loan Documents.

11. Waiver and Release. Borrowers, by signing below, hereby waive and release
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrowers are aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

12. References to Credit Agreement and Ratification. Each reference that is made
in the Credit Agreement or any other Related Writing shall hereafter be
construed as a reference to the Credit Agreement as amended hereby. Except as
herein otherwise specifically provided, all terms and provisions of the Credit
Agreement are confirmed and ratified and shall remain in full force and effect
and be unaffected hereby. This Amendment is a Related Writing.

13. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which, when so executed and delivered, shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

14. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

15. Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

16. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

11447982.8

JURY TRIAL WAIVER. BORROWERS, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY AGENT’S OR ANY
LENDER’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWERS, AGENT AND THE LENDERS.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment in
Columbus, Ohio as of the date first set forth above.

  CORE MOLDING TECHNOLOGIES, INC. By: /s/ Herman F. Dick, Jr. Name: Herman F.
Dick, Jr. Title: Chief Financial Officer and Vice President CORECOMPOSITES DE
MEXICO, S. DE R.L. DE C.V. By: /s/Herman F. Dick, Jr. Name: Herman F. Dick, Jr.
Title:Attorney-in-fact KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender
By: /s/ Roger D. Campbell Name:Roger D. Campbell Title: Senior Vice President

ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of March 31, 2009. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT AND LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT BETWEEN BORROWER, AGENT AND LENDERS.

      CORE COMPOSITES CINCINNATI, LLC
By/ Herman F. Dick, Jr.  
CORE COMPOSITES CORPORATION
By: / Herman F. Dick, Jr.
   
 
Name: Herman F. Dick, Jr.
Title: Chief Financial Officer and
Vice President  
Name: Herman F. Dick, Jr.
Title: Chief Financial Officer and Vice
President
   
CORE AUTOMOTIVE TECHNOLOGIES
LLC
By: Core Molding Technologies, Inc.,
Its sole member
By/ Herman F. Dick, Jr.
   
 
   
Name: Herman F. Dick, Jr.
Title: Chief Financial Officer and Vice
President

